Citation Nr: 0002155	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right knee disorder, evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
March 1983.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held in 
December 1997 before a hearing officer at the RO.  A 
transcript of the hearing is of record.  

The Board remanded the case in December 1998 for further 
development.  The development requested on remand was 
completed, and case was returned to the Board for 
continuation of appellate review.

FINDING OF FACT

Postoperative residuals of a right knee disorder are 
manifested primarily by pain, fatigability and weakness 
causing impairment of function, consistent with moderate 
subluxation or lateral instability; the knee joint exhibits 
full extension and flexion is to 116 degrees.  

CONCLUSION OF LAW

A 20 percent rating for postoperative residuals of a right 
knee disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, and 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran sustained a 
twisting injury to his right knee in service in July 1981 
which resulted in acute swelling and an inability to walk.  
He was hospitalized in December 1981 and underwent an 
arthroscopy where a bulging fat pad was noted as well as a 
questionable tear of the anterior aspect of the medial 
meniscus.  An arthrotomy was performed; the fat pad was 
trimmed, but the meniscus was not resected.  A medical board, 
which convened in January 1983, noted that the veteran was 
relatively pain free with normal walking and running. 
Excessive stair climbing made pain intolerable.  The final 
diagnosis was patellofemoral pain secondary to mild arthritis 
in the right knee.  A physical evaluation board referred the 
veteran for separation from service because of the right knee 
disability.

A VA examination was performed in March 1985.  The veteran 
related that he had aching of the right knee with weather 
changes.  The knee reportedly hurt with stair climbing and 
pivot shifting; the knee gave way about three or four times 
per year.  There had been no lost time from work in the past 
year because of right knee disability.  Clinical inspection 
disclosed that the veteran walked without a limp.  Both 
thighs measured 17 inches in circumference.  There was no 
effusion about the knee joint.  No tenderness was elicited 
over the patellar borders or the knee joint.  Crepitus was 
noted on motion of the right knee.  The veteran was able to 
squat without difficulty.  There was no ligament laxity.  
Range of motion of the right knee was 0-135 degrees.  The 
diagnosis was residuals of arthrotomy of the right knee.

On VA orthopedic examination in May 1997, the veteran 
presented a history of right knee injury in service while 
playing softball.  He developed an effusion and acute onset 
of pain.  He underwent an operation with arthroscopy and 
arthrotomy with a partial medial meniscectomy and excision of 
hypermobile fat pad.  The veteran reported that he had a 
second operation consisting of a partial debridement of the 
anterior cruciate ligament and repeat partial medial 
meniscectomy of the right knee.  The veteran reported 
problems with his right knee since the second surgery, 
primarily consisting of anterior knee pain which is 
exacerbated by stair climbing and weather changes, clicking 
and popping behind the kneecap, and pain over the medial 
joint line.

On examination, range of motion in the right knee was as 
follows: flexion was to 125 degrees and extension was noted 
to be full.  There was evidence of pain interiorly with 
hyperflexion.  The patella showed decreased mobility and pain 
over the inferior pole and medial and lateral facets.  
Provocative maneuvers for patellofemoral syndrome were 
positive.  There was joint line tenderness medially to 
palpation.  Ligamentous examination demonstrated increased 
anterior translation with a negative pivot.  X-ray 
examination of the right knee revealed what was believed 
likely to be a tiny fabella posterior to the knee, although a 
small loose body could not be excluded.  There was no other 
evidence of degenerative change or chondrocalcinosis.  A tiny 
amount of suprapatellar effusion was noted.  The diagnostic 
assessment was status post two surgical procedures on the 
right knee with current findings of slight knee instability 
due to a partial anterior cruciate ligament tear, 
patellofemoral syndrome, and early degenerative change of the 
medial compartment.

A hearing was held in December 1997 before an RO hearing 
officer.  The substance of the veteran's testimony follows.  
He is unable to kneel down at work because his right knee 
gets tight and throbs like a toothache.  When he is on the 
floor, he has problems getting back up and experiences pain 
in the right knee.  Going upstairs is extremely painful; he 
described a feeling in his right knee like something is 
grating or rubbing the wrong way when he climbs stairs.  He 
has frequent swelling in the right knee.  He sits in his 
recliner and takes Motrin to alleviate the swelling.  His 
right knee has caused him to fall down before when he has put 
too much of his weight on it.  He wears a knee brace whenever 
he engages in any activity, such as throwing a football 
around with his son.  He described episodes in which the 
right knee locks up on him and he has to move it with his 
hands.

The Board's December 1998 remand order directed the RO to 
contact the appellant and seek additional medical records, 
with particular reference to the claimed second surgical 
procedure on the right knee.  The appellant did not respond 
to the RO's request to identify additional sources of 
treatment.  

A VA orthopedic examination was performed in July 1999, 
pursuant to the Board's remand of December 1998.  The 
examiner stated that the claims file had been reviewed.  The 
veteran complained of a great deal of right knee pain, 
especially with weather changes.  There was swelling, 
stiffness, and occasional instability of the knee, with 
giving out and lack of endurance.  The veteran indicated that 
he could not walk stairs, even one step, because of right 
knee pain.  He wore a right knee brace which seemed to help 
support the weak knee.  Since his discharge from service, he 
had worked for the next ten years as an electronics 
technician; he had recently changed jobs and now made 
trophies.  He had changed jobs for two reasons.  First, he 
wanted to own his own business; second, progressive right 
knee problems had left him unable to stand on cement all day 
and perform his duties as an electronics technician.

On examination, the veteran walked with a limping gait.  Knee 
range of motion was possible from 0 degrees of extension to 
116 degrees of flexion.  There was medial collateral ligament 
laxity noted at 25 degrees of flexion; mild anterior cruciate 
ligament laxity was noted on the drawer test.  No erythema or 
swelling was noted when the knees were compared bilaterally.  
There was tenderness in the lateral, retinacular medial joint 
line, and on the medial aspect of the right patella.  A 10 
cm, vertical scar was seen over the patella in the patella 
tendon area; the scar was tender.  Quadriceps muscle strength 
was 5/5.  No atrophy was noted.  

Examination further revealed that the veteran was able to do 
repetition of flexion and extension without difficulty in the 
supine position.  With five pounds of weight applied to the 
right ankle, the veteran could do twelve repetitions, with 
pain accompanying all repetitions.  With 7 1/2 pounds of weight 
applied to the right ankle, the veteran was able to do eight 
repetitions with difficulty and with significant pain.  The 
meniscus test showed some pain in the meniscus area.

The diagnostic assessment was moderate impairment of the 
right knee, as reflected by the above-noted examination 
findings, with medial collateral ligament laxity and some 
anterior cruciate ligament deficiency, mild in degree.  An 
additional diagnostic assessment was that the veteran had 
significant fatigability and weakness of the right knee with 
repetitive movements with weight applied, as previously 
noted, i.e., pain with performing exercise against 
resistance.  In reality, the veteran had extreme difficulty 
in negotiating stairs because of right knee pain.

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. 4.71a, Diagnostic Code 5257 (1999).  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  Notable functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. Part 4, § 4.40 (1999).

The appellant asserts that a higher rating should be assigned 
for his right knee disorder.  A review of the record 
discloses that he has experienced longstanding pain because 
of his right knee disability.  The appellant, both in the 
past and again recently, has referred to right knee pain 
making it difficult to climb stairs.  He indicated that he 
had changed his line of work, at least in part, to avoid 
prolonged standing, an activity which had become especially 
difficult because of right knee pain.  VA orthopedic 
examinations in May 1997 and in July 1999 elicited pain with 
range of motion of the right knee.  The physician, who 
examined the appellant in July 1999, pointed out that the 
appellant experienced significant fatigability and weakness 
with knee motion performed against resistance.  The Board 
finds credible the appellant's statements about functional 
limitations produced by right knee pain, especially in light 
of corroborative objective findings.  The record, then, 
demonstrates that the right knee symptoms, including pain on 
motion, fatigability and weakness produce disability 
consistent with moderate subluxation or lateral instability 
of the right knee.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In all, the Board concludes that the disability picture from 
postoperative residuals of a right knee disorder more nearly 
approximates the criteria for assignment of a 20 percent 
rating under Diagnostic Code 5257 to reflect moderate knee 
impairment.  In reaching its determination, the Board has 
been mindful of the doctrine of the benefit of the doubt.  38 
U.S.C.A. § 5107(b)(West 1991).  

At the same time, however, criteria for a yet higher 
evaluation of 30 percent for a right knee disorder, under 
various potentially applicable rating codes, are not 
satisfied.  Even taking account of functional limitations 
from pain, weakness and fatigability, the objective evidence 
does not demonstrate manifestations of right knee disability 
sufficient to support assignment of a 30 percent evaluation.  
In this regard, the most recent VA examination showed that 
the appellant has full right knee extension and is capable of 
116 degrees of right knee flexion.  Range of motion of a knee 
is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  A 30 percent evaluation is not warranted under 
Diagnostic Code 5260 which requires that the knee flexion be 
limited to 15 degrees, or under Diagnostic Code 5261 which 
requires that the knee extension be limited to 20 degrees.  
Moreover, there is no atrophy of muscles supporting the knee; 
the knee has good motor power; the joint shows no erythema or 
swelling.  Accordingly, a 30 percent evaluation is not 
warranted under currently assigned Diagnostic Code 5257 which 
requires findings consistent with severe subluxation or 
lateral instability.  


ORDER

A 20 percent rating for postoperative residuals of a right 
knee disorder is granted, subject to governing criteria 
pertaining to the payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

